                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

RICARDO ANGEL LOVELESS,

                                                                  Civ. No. 6:17-cv-00176-MK
                Petitioner,                                       ORDER

        v.

STATE OF OREGON,

            Respondent.
_____________________________

MCSHANE, Judge:

        Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

57), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Petitioner filed objections to the Findings and Recommendation. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

the report is correct.

1 –ORDER
        Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 57) is adopted in

full. The petition is DENIED and this action is DISMISSED, with prejudice. Because petitioner

has not made a substantial showing of the denial of a constitutional right, petitioner is not

entitled to a certificate of appealability.

IT IS SO ORDERED.

        DATED this 20th day of July, 2019.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




2 –ORDER
